Citation Nr: 1439417	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  06-01 328	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for prostate cancer.



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active service from October 1966 until September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board previously remanded this claim in November 2008, October 2010 and December 2011.  By a November 2012 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veteran's Claims (Court); however, he died in June 2013.  

The appellant filed a motion to be substituted for the Veteran.  By order dated in September 2013, the Court substituted the appellant.  See Breedlove v. Shinseki, 24 Vet. App. 7, 13 (2010) (per curium order).

In November 2013 the Court granted a Joint Motion for Remand (JMR), vacating and remanding the Board's November 2012 decision.  The case has returned to the Board for readjudication consistent with the motion.


REMAND

The Veteran contended that his prostate cancer should be service connected based on his exposure to herbicides while serving near the Korean demilitarized zone (DMZ).  He alleged that, while stationed in Korea, he drove a colonel to a missile site in the DMZ, and that he also drove soldiers into the DMZ at times. 

The Veteran was diagnosed with prostate cancer in 1996, which is one of the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2013).  

The VA Adjudication Procedures Manual observes that the Department of Defense (DoD) had confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  Under the development instructions, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id.  

The Veteran's DD 214 documents that his military occupation specialty (MOS) was a clerk typist.  Service personnel records show that the Veteran was assigned to the United States Army Advisor Group, Korea (KMAG), Detachment R, from March 1968 until September 1969.  The U.S. Army and Joint Services Records Research Center (JSRRC), in June 2011 and March 2012, determined that the Veteran's unit (the United States Army Advisory Group, Korea (KMAG)) headquarters was in Seoul.  

As noted in the JMR, the Veteran did not contend, and the evidence does not reflect, that he was assigned to one of the units determined by the DoD to be exposed to herbicides in Korea.  Instead, the Veteran claimed direct exposure to herbicides from taking vans that dropped off troops to and from the DMZ (December 2005 VA Form 9).  He has also claimed to have driven a colonel to a missile site on a mountain just south of the DMZ and drove a vehicle on a road parallel with the DMZ (August 2011 statement).

Thus, an issue in this case is whether the evidence of record reflects that the Veteran was exposed to herbicides in Korea.  Given the November 2013 JMR, the Board finds that further development is necessary to assess the claim.  As such, on remand, the Veteran's service information for his period of duty stationed in Korea, including his unit and the dates during which he was stationed in Korea, should be provided to the service department to assess the likelihood that he would be assigned the duties claimed by him.  In providing this assessment, the service department should be asked to address the policies, procedures, and general practices that were in place for the Veteran's unit during the time he was stationed in Korea, especially noting the probabilities that the Veteran would have undertaken the driving duties he claimed. 

Accordingly, the case is REMANDED for the following action:

1.  Send all of the Veteran's information regarding his service in Korea, including the dates of his presence there and all unit assignments, to the Department of the Army.  Information regarding the Veteran's MOS and all his military training should be included.

Request an opinion, from the appropriate source in the Army, as to the likelihood that a soldier such as the Veteran, given his training, unit location and qualifications, would be sent to drive a colonel from Seoul to a missile site within the DMZ, or to drive troops to and from the DMZ at any point from March 1968 until September 1969.  In providing such an opinion, the service department should address the Veteran's MOS of clerk typist, his training (or lack thereof) and the policies, procedures, and general practices that were in place during the time the Veteran was stationed in Korea.  (A definitive answer regarding this particular Veteran is not required; the Board is seeking information from a source with expertise within the service department regarding the likelihood that such events occurred or would have occurred for someone in the Veteran's circumstance at that time.)  

2.  If the benefit sought remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the appellant is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

